
	

113 S2459 IS: Know Before You Owe Federal Student Loan Act of 2014
U.S. Senate
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2459
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2014
			Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To revise counseling requirements for certain borrowers of student loans and for other purposes.
	
	
			1.
			Short title
			This Act may be cited as the
		  Know Before You Owe Federal Student Loan Act of 2014.
		
			2.
			Pre-Loan Counseling and certification of loan amount
			Section 485(l) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)) is amended—
			
				(1)
				in the subsection heading, by striking Entrance Counseling and inserting Pre-Loan Counseling;
			
				(2)
				in paragraph (1)—
				
					(A)
					in subparagraph (A)—
					
						(i)
						in the matter preceding clause (i), by striking a disbursement to a first-time borrower of a loan and inserting the first disbursement of each new loan (or the first disbursement in each award year if more than
			 one new loan is obtained in the same award year); and
					
					(B)
					in clause (ii)(I), by striking an entrance counseling and inserting a counseling;
				
				(3)
				in paragraph (2)—
				
					(A)
					by striking clause (i) of subparagraph (G) and inserting the following:
					
						
							(i)
							an estimate of
				the borrower's projected loan debt-to-income ratio upon graduation,
			 calculated
				using the best available data on starting wages for the
			 borrower’s program
				of study and the estimated total student loan debt, including
			 Federal and
				private loan debt already incurred and the estimated future debt
			 required to
				complete the program of study; and
						; and
				
					(B)
					by adding at the end the following:
					
						
							(L)
							A statement
				that the borrower should borrow the minimum amount necessary to
			 cover expenses
				and that the borrower does not have to accept the full amount of
			 loans
				for which the borrower is eligible.
						
							(M)
							Information about
				the default risk of having a projected loan debt-to-income ratio
			 greater than
				12 percent.
						
							(N)
							Options for
				reducing borrowing through scholarships, reduced expenses,
			 work-study, or other
				work opportunities.
						
							(O)
							An explanation of the importance of graduating on time to avoid additional borrowing, and
			 information on how adding an additional year of study impacts total
			 indebtedness.
						; and
				
				(4)
				by adding
			 at the end the following:
				
					
						(3)
						In addition to the other requirements of this subsection, each eligible institution shall, prior to
			 certifying  a
				Federal direct loan under part D for disbursement to a student
			 (other than a Federal Direct Consolidation Loan or a Federal Direct PLUS
			 loan made on behalf of a student), ensure that the student  manually
			 enter, either in writing or
			 through
				electronic means, the exact dollar amount of Federal direct loan
			 funding under
				part D that such student desires to borrow.
					.
			
			3.
			Conforming Amendments
			
				(a)
				Program participation agreements
				Section 487(e)(2)(B)(ii)(IV) of the Higher Education Act of 1965 (20 U.S.C. 1094(e)(2)(B)(ii)(IV))
			 is
			 amended—
				
					(1)
					by striking Entrance and exit counseling and inserting Pre-loan and exit counseling; and
				
					(2)
					by striking entrance and exit counseling and inserting pre-loan and exit counseling.
				
				(b)
				Regulatory relief and improvement
				Section 487A of the Higher Education Act of 1965 (20 U.S.C. 1094a) is amended by striking entrance and exit interviews and inserting pre-loan and exit interviews each place the term appears.
			
